COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE: VICENTE                                             No. 08-17-00207-CR
 BURCIAGA-PRIETO,                              §
                                                                 Appeal from the
                             Appellant.        §
                                                           Criminal District Court No. 1
                                               §
                                                            Of El Paso County, Texas
                                               §
                                                          (TC# 20120D01597-DCR1-1)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 3, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen W. Spurgin, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 3, 2018.

       IT IS SO ORDERED this 19th day of December, 2017.



                                            PER CURIAM

Before McClure, CJ, Rodriguez and Palafox, JJ.